Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “An wireless magnetic resonance device” which seems to be grammatically incorrect; a suggested edit is “A[[n] wireless magnetic resonance device”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light emitting unit in independent claims 1, 12 and their dependents; structure found in e.g. instant specification [0021]-[0022].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 12, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wentz (A wirelessly powered and controlled device for optical neural control of freely-behaving animals; Published 6/23/2011; cited in IDS). 
Regarding claim 1, Wentz teaches an wireless magnetic resonance device for optogenetically stimulating a target area in an animal (Abstract), comprising: 

an inductive assembly which is configured to be attached to the animal (Fig. 1) comprises: 
an inductive coil which is adapted to generate an inductive current during the electromagnetic field variation (Fig. 2; p. 4 “resonant parallel LC tank circuit…wound copper ferrite core”); and 
a light emitting unit which is electrically coupled to the inductive coil (Fig. 1a), 
wherein the light emitting unit receives the inductive electrical current so as to generate an optical stimulation signal, and the light emitting unit is configured to at least be partially implanted in the animal so as to direct the optical stimulation signal to the target area in the animal (Fig. 1-2).
Claim 12 is rejected under substantially the same basis as claim 1 above.
Regarding claim 2, Wentz teaches wherein the electromagnetic-field generating assembly further comprises: 
a power supply which is electrically coupled to the electromagnetic-field generating coil for providing an electrical power to the electromagnetic-field generating coil so as to generating an electromagnetic-field (p. 5 2.1.2. paragraph 2 “power supply”); and 
a stimulator which is electrically coupled to the electromagnetic-field generating coil for modulating at least one characteristic of the electromagnetic-field (p. 5 2.1.2. paragraph 2 “function generator”).
Regarding claim 3, Wentz teaches wherein the power supply and the stimulator are electrically coupled to a relay unit and the relay unit is coupled to the electromagnetic-field generating coil (p. 5 2.1.2. paragraph 2 “bridge driver”).
Regarding claim 4, Wentz teaches wherein the inductive assembly further comprises a capacitor which is electrically coupled to the light emitting unit and the inductive coil in parallel (Fig. 1a “Supercapacitor”; p. 4 last paragraph).
Regarding claim 7, Wentz teaches wherein the light emitting unit comprises a light emitting diode (Fig. 1 “LED”) or an organic light emitting diode.
Regarding claim 8, Wentz teaches wherein the light emitting unit further comprises an optical fiber, and the optical fiber is attached to the light emitting diode (p. 9 4.1 paragraph 1 “attaching optical fibers to the surface of the LEDs”) or an organic light emitting diode.
Regarding claim 9, Wentz teaches wherein the target area is the brain of the animal (Fig. 1; p. 8 3.2 paragraph 1 “intended brain targets”).
Claim 14 is rejected under substantially the same basis as claim 9 above.
Regarding claim 10, Wentz teaches wherein the brain of the animal comprises at least one neuron that expresses a light-gated ion channel protein (Fig. 2 “expresses ChR2 in layer 5 pyramidal cells”; p. 5 2.2 “Adult Thy-ChR2 transgenic mice”).
Claim 15 is rejected under substantially the same basis as claim 10 above.
 Regarding claim 11, Wentz teaches the light-gated ion channel protein is Channelrhodopsin-2 (Fig. 2 “expresses ChR2 in layer 5 pyramidal cells”; p. 5 2.2 “Adult Thy-ChR2 transgenic mice”) or Natronomonas halorhodopsin.
Claim 16 is rejected under substantially the same basis as claim 11 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentz as applied to claims 1, 12 above, in view of Badr (US 20170256992 A1; 9/7/2017).
Regarding claim 5, Wentz teaches wherein the electromagnetic-field generating assembly further comprises an enclosure for accommodating the animal (Fig. 2a; p. 5 2.1.2. paragraph 1 “circular mouse cage or a circular bowl”).
Wentz does not teach the electromagnetic-field generating coil is wrapped on the enclosure. However, Badr teaches in the same field of endeavor (Abstract; [0002]) the electromagnetic-field generating coil is wrapped on the enclosure (Fig. 1; Fig. 6). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Wentz to include this feature as taught by Badr because this enables efficient wireless power transfer to implants on animal(s) within enclosure (Fig. 1; [0005]).
Claim 13 is rejected under substantially the same basis as claim 5 above.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentz and Badr as applied to claim 5 above, and further in view of Sachs (US 3662713 A; 5/16/1972).
Regarding claim 6, the combination of Wentz and Badr does not teach wherein the enclosure comprises a flexible ground. However, Sachs teaches in the same field of endeavor (Abstract; Fig. 1) the enclosure comprises a flexible ground (Col. 1 lines 55-62). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Wentz and Badr to include this feature as taught by Sachs because this enables greater cleanliness for the animals (Col. 1 lines 55-62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poon (US 20170065828 A1) teaches enclosure for wireless power transfer to implanted light source for optogenetic stimulation (Abstract; Fig. 1; Fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792